FASTRACK APPEAL

PER CURIAM.
We affirm the trial court’s entry of summary judgment holding that appellant’s vehicle was subject to forfeiture after appellant used the vehicle to travel to a drug store to pick up an illegal drug prescription. See Duckham v. State, 478 So.2d 347 (Fla.1985); In re Forfeiture of 1986 Ford PU, 619 So.2d 337 (Fla. 2d DCA 1993). However, the parties agree the appellant is still entitled to have the trial court consider his claim that a forfeiture would violate the prohibition on excessive fines contained in the Eighth Amendment of the United States Constitution. See Austin v. United States, — U.S. —, 113 S.Ct. 2801, 125 L.Ed.2d 488 (1993). We agree.
Accordingly, we affirm in part and reverse in part and remand for further proceedings consistent herewith.
ANSTEAD, HERSEY and PARIENTE, JJ., concur.